DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 1, the phrase “the pressure of a gas” should be changed to -- a pressure of a gas --.
In claim 6, line 2, the phrase “vibration detector” should be changed to -- the vibration detector --.
In claim 9, line 2, it appears the phrase “information received by the vibration detector” should be changed to -- the received information from the vibration detector -- to provide consistency and better clarification. 
In claim 11, line 2, it appears the phrase “information received by the vibration detector” should be changed to -- the received information from the vibration detector -- to provide consistency and better clarification. 
In claim 12, line 1, the phrase “the pressure of gas” should be changed to -- a pressure of a gas --.
In claim 17, line 1, the phrase “the pressure of a gas” should be changed to -- a pressure of a gas --.  
In claim 19, line 1, the phrase “wherein” should be changed to -- further comprising --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed, does not disclose to determine from the information the pressure of gas inside of the bladder, as presently claimed.  The specification discloses determining liquid or gas level or volume of the container.  There is nothing disclosed regarding to determining the pressure of gas inside of the bladder.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, line 3, the phrase “a vibration device” is indefinite since it is unclear what the vibration device does.  Please clarify.  In line 7, the phrase “a vibration detector” is indefinite since it is unclear what the vibration detector does.  Please clarify.  In line 8, the phrase “receives information from the vibration detector” is indefinite since it is unclear what “information” is being referred to when there is no such “information” provided by the vibration detector beforehand.  Please clarify.
In claim 3, line 3, the phrase “wired or wireless means” is indefinite since there is no specify function to be performed after the word “means”.  
In claim 5, line 3, the phrase “the information” is vague.  Is this referring to the “information” in line 8 of claim 1, or line 9 of claim 1, or line 2 of claim 5?  Please clarify.
In claim 16, line 2, the phrase “the information” lacks antecedent basis since there has been no claiming of information by the detector beforehand. 
In line 17, the phrase “the pressure of gas within bladder” lacks antecedent basis and is unclear since as stated in the preamble, the pressure of a gas within a container is determined.  Please clarify. 
In claim 18, lines 1-2, the phrase “determined pressure of gas within the bladder” lacks antecedent basis and is unclear since as stated in the preamble, the pressure of a gas within a container is determined.  Please clarify.
In claim 19, lines 2-3, the phrase “determined pressure of gas within the bladder” lacks antecedent basis and is unclear since as stated in the preamble, the pressure of a gas within a container is determined.  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,7,11,13-16 of U.S. Patent No. 6,925,868 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘868 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '868 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-11,13,15-16,18-19 of U.S. Patent No. 7,216,536 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘536 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '536 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-10 of U.S. Patent No. 7,578,183 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘183 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '183 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,8-14,16-17,19-20 of U.S. Patent No. 7,946,168 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘168 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '168 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,7-9,12,14-15,17-18 of U.S. Patent No. 8,695,419 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘419 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '419 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-6,8-12,14-16,18 of U.S. Patent No. 9,829,363 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the ‘363 Young et al. patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the patent of '363 Young et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,7-9,13-14 U.S. Patent No. 10,928,238 (Young et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the instant Application are claimed and disclosed in the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 3,596,510 (Paine) in view of U.S. Patent 4,480,468 (Sinha).
With regards to claim 1, Paine discloses a system for measuring the quantity liquid in a closed reservoir containing liquid and gas comprising, as illustrated in Figures 1-3, an acoustic indicator (e.g. not labeled but the system as illustrated in Figures 1-2 is considered this acoustic indicator) for noninvasively determining the pressure of a gas within a container 10 (e.g. reservoir or tank); a vibration device 19 (e.g. driver such as an electronic oscillator; column 3, lines 5-6) positioned adjacent an outside surface of the container (as observed in Figure 1); the container 10 is configured to accommodate a volume of fluid or gas 11 therein; a bladder D2 (e.g. elastomeric convoluted bellow diaphragm)  is disposed inside of the container and is configured to accommodate a volume of gas 13 (e.g. ullage gas) therein at a pressure; a pressure detector P2 (e.g. transducer) positioned adjacent an outside surface of the container; a processor 22 that receives information from the vibration detector and that is configured to determine from the information the pressure of gas inside of the bladder.  (See, column 3, line 23 to column 5, line 12).

Sinha discloses a system for measuring and indicating fluid level in vessels comprising, as illustrated in Figures 1-6, an acoustic indicator (e.g. not labeled but the system as illustrated in Figure is considered this acoustic indicator; a container 1 (e.g. a tube); a vibration device 3,4 (e.g. a stationary pulse device with a striking pin) positioned adjacent an outside surface of the container (as observed in Figure 1); the container 1 is configured to accommodate a volume of fluid or gas 11 therein; a vibration detector 5,6,13 (e.g. piezoelectric transducer, microphone) positioned adjacent an outside surface of the container; a processor 9 that receives information from the vibration detector to container volume information.  (See, column 4, line 48 to column 5, line 10).
It would have been obvious to a person of ordinary skill in the art at the time of invention to have readily recognize the advantages and desirability of employing a vibration detector positioned adjacent an outside surface of the container as suggested by Sinha in lieu of a pressure detector in the system of Paine to collect acoustic wave from the container and transmit information to the processor without departing from the scope of the invention and without changing and/or altering the operation and/or performance of the detector, namely to provide information from the detector, regardless of the type of detector (e.g. pressure detector, piezoelectric detector or microphone) to the processor to analyze the information pertaining to the container.  (See, column 2, lines 6-47 of Sinha).
With regards to claim 2, Sinha further discloses the vibration device 3,4 is configured to cause the container 1 to resonate.  (See, column 1, lines 64-68).
With regards to claim 3, Sinha further discloses the vibration device 3,4 is an impactor (e.g. stationary pulse device with striking pin) that is configured to strike the container surface.  (See, column 1, lines 64-68).

With regards to claim 5, Sinha further discloses the vibration detector 5,6,13 is configured to receive information from the container caused by activation of the vibration device and transfer the information to the processor 9.
With regards to claim 6, Sinha, modifying Paine, further discloses the processor 9 is configured to compare the information received from the vibration detector 5,6,13 with stored information for purposes of determining the pressure of gas inside of the bladder.  (See, column 2, line 67 to column 3, line 5).
With regards to claim 7, Paine further discloses an indicator 22 (e.g. display indicator) that is configured to provide an indication of the determined pressure of gas inside of the bladder.  (See, column 4, lines 15-19).
With regards to claim 8, Paine further discloses the indicator 22 is configured to provide a visual or audible indication when the determined pressure of gas inside of the bladder is different than a set bladder gas pressure.  (See, column 4, lines 15-19).
With regards to claim 9, Paine, modified by Sinha, further discloses the processor 22 is located remotely away from the container 10 where information received by the vibration detector is transmitted by wired or wireless to the processor.
With regards to claim 10, Paine further discloses the vibration device 19 is configured to be activated by receiving an actuating signal from a device located away from the container.  (See, column 3, lines 5-6).
With regards to claim 11, Paine further discloses the processor 22 is configured to convert information received from the vibration detector to determine a volume of a liquid or a gas disposed within the container.  (See, column 4, lines 15-19).

With regards to claims 17-20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1,6-8,11 and are rejected for the same reasons as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Gray, Gowing, Ostojic, Hasselmann, are related to systems having a bladder within its container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 







/HELEN C KWOK/Primary Examiner, Art Unit 2861